PER CURIAM:
This claim was submitted for decision based upon the allegations in the Notice of Claim and the respondent’s Answer.
Claimant seeks $228.00 in tuition fees for an employee of respondent, formerly the WV Commission on Aging, during the 1991 Fall semester. The claimant presented documentation authorizing the claimant to invoice respondent for said tuition costs. However, tuition documentation was not received within the appropriate fiscal year, and therefore the bill was not paid. In its Answer, the respondent admits the validity of the claim, and states that there were sufficient funds expired in the appropriate fiscal year with which the.claim could have been paid.
*192In view of the foregoing, the Court makes an award in the amount of $228.00.
Award of $228.00.